Exhibit 10.3

 

OPTIMER BIOTECHNOLOGY, INC.

 

FINANCING AGREEMENT

 

THIS FINANCING AGREEMENT (this “Agreement”) is made and entered into as of
October 30, 2009, by and among OPTIMER BIOTECHNOLOGY, INC., a Taiwan corporation
(the “Company”), and each of those persons and entities, severally and not
jointly, whose names are set forth on the Schedule of Purchasers attached hereto
as EXHIBIT A (which persons and entities are hereinafter collectively referred
to as “Purchasers” and each individually as a “Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale and issuance to Purchasers of up to
66,000,000 shares of its Common Stock (the “Shares”) to be sold by the Company
pursuant to the terms and conditions of this Agreement (the “Common Stock
Sale”);

 

WHEREAS, Purchasers desire to purchase the Shares on the terms and conditions
set forth herein;

 

WHEREAS, Optimer Pharmaceuticals, Inc. (“Optimer”) and the other Purchasers are
concurrently entering into a Stock Purchase Agreement whereby Optimer will sell
to the other Purchasers certain shares of the Company currently held by Optimer
and the other Purchasers’ commitments under this Agreement are a material
inducement for Optimer to sell such shares; and

 

WHEREAS, the Company desires to issue and sell the Shares to Purchasers on the
terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      AGREEMENT TO SELL AND PURCHASE.

 

1.1          Authorization of Shares.  The Company has authorized the sale and
issuance to Purchasers of the Shares.  The Shares have the rights, preferences,
privileges and restrictions set forth in the Company’s charter documents in
effect on the date hereof.

 

1.2          Sale and Purchase.  Subject to the terms and conditions hereof, at
the First Closing or the Second Closing, as applicable (each as hereinafter
defined, and any such closing referred to herein as a “Closing” and the date on
which such Closing takes effect, a “Closing Date”) the Company hereby agrees to
issue and sell to each Purchaser, and each Purchaser agrees to purchase from the
Company, severally and not jointly, the number of Shares set forth opposite such
Purchaser’s name on the Schedule of Purchasers attached hereto as EXHIBIT A

 

1

--------------------------------------------------------------------------------


 

under the heading “First Closing Shares” and “Second Closing Shares”, as
applicable, at a purchase price of 10 New Taiwan Dollars (NT) per share.

 

2.                                      CLOSING, DELIVERY AND PAYMENT.

 

2.1          First Closing.  The first closing of the sale and purchase of the
Shares under this Agreement (the “First Closing”) shall take place at 5:00 p.m.
Pacific Time on the date hereof, at the offices of Cooley Godward Kronish LLP,
4401 Eastgate Mall, San Diego, CA, 92121 or at such other time or place as the
Company and Purchasers may mutually agree (such date is hereinafter referred to
as the “First Closing Date”).  On the First Closing Date, subject to the terms
and conditions hereof, the Company will deliver to each Purchaser a certificate
representing the number of Shares to be purchased at the First Closing by such
Purchaser, as set forth on the Schedule of Purchasers, against payment of the
purchase price therefor by check or wire transfer made payable to the order of
the Company, cancellation or conversion of indebtedness or any combination of
the foregoing.  In the event that payment by a Purchaser is made, in whole or in
part, by cancellation or conversion of indebtedness, then such Purchaser shall
surrender to the Company for cancellation or conversion at the First Closing any
evidence of such indebtedness or shall execute an instrument of cancellation or
conversion in form and substance acceptable to the Company.

 

2.2          Second Closing.  If at any time prior to December 31, 2010, the
Company’s Board of Directors determines in good faith that the Company has
achieved each of the milestones set forth on EXHIBIT B attached hereto, the
Company shall provide written notice of such determination to the Purchasers
(the “Second Closing Notice”), which notice shall not be delivered prior to
June 30, 2010.  The Second Closing Notice shall also set forth a date, which
shall be no sooner than 5 business days and no later than 15 business days
following the date of the Second Closing Notice, on which the second closing of
the sale and purchase of the Shares under this Agreement (the “Second Closing”)
shall take place.  Following delivery of the Second Closing Notice, the Second
Closing shall take place at 5:00 p.m. Pacific Time at the offices of Cooley
Godward Kronish LLP, 4401 Eastgate Mall, San Diego, CA, 92121 on the date set
forth in the Second Closing Notice, or at such other time as the Company and the
Purchasers holding a majority of the Shares then issued hereunder (the “Majority
Purchasers”) may mutually agree (the “Second Closing Date”).  On the Second
Closing Date, subject to the terms and conditions hereof, the Company will
deliver to each Purchaser a certificate representing the number of Shares to be
purchased at the Second Closing by such Purchaser, as set forth on the Schedule
of Purchasers, against payment of the purchase price therefor by check or wire
transfer made payable to the order of the Company, cancellation or conversion of
indebtedness or any combination of the foregoing.  In the event that payment by
a Purchaser is made, in whole or in part, by cancellation or conversion of
indebtedness, then such Purchaser shall surrender to the Company for
cancellation or conversion at the Second Closing any evidence of such
indebtedness or shall execute an instrument of cancellation or conversion in
form and substance acceptable to the Company.

 

2

--------------------------------------------------------------------------------


 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

Except as set forth on a Schedule of Exceptions delivered by the Company to
Purchasers at an applicable Closing, the Company hereby represents and warrants
to each Purchaser as of each Closing Date as set forth below.

 

3.1          Corporate Power.  The Company has all necessary corporate power to
execute and deliver this Agreement and to perform all its obligations
hereunder.  Upon its execution and delivery, this Agreement will be a valid and
binding obligation of the Company, enforceable in accordance with its terms.

 

3.2          Capitalization.  Immediately prior to the First Closing, there are
34,000,000 shares of the Company’s common stock outstanding.

 

3.3          No Subsidiaries.  The Company does not own more than 50% of the
outstanding capital stock (or other similar equity interests) of any corporation
or other entity that owns any material assets.

 

3.4          Litigation.  There is no material lawsuit or other material legal
proceeding that is pending against the Company before any court or other
tribunal and that (a) is likely to result in a final judgment adverse to the
Company, and (b) is likely to have a material adverse effect on the Company’s
business.

 

3.5          Authorization.  As of the First Closing Date, the execution,
delivery and performance of this Agreement on behalf of the Company will have
been duly authorized by all necessary action on the part of the Company and its
board of directors.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF
PURCHASERS.

 

Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, on each Closing Date as follows (provided that such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

 

4.1          Power.  Purchaser has all necessary power (corporate or otherwise)
to execute and deliver this Agreement and to perform all its obligations
hereunder.  Upon its execution and delivery, this Agreement will be a valid and
binding obligation of Purchaser, enforceable in accordance with its terms.
Purchaser’s financial resources are sufficient to enable it to purchase the
Shares as provided herein.

 

4.2          Access.  Purchaser has been given full access to the assets, books,
records, contracts and employees of the Company, and has been given the
opportunity to meet with officers and other representatives of the Company for
the purpose of investigating and obtaining information regarding the Company’s
business, operations and legal affairs.

 

4.3          Authorization.  The execution, delivery and performance of this
Agreement on behalf of Purchaser have been duly authorized by all necessary
action on the part of Purchaser and, if applicable, its board of directors.

 

3

--------------------------------------------------------------------------------


 

4.4          Brokers.  Purchaser has not retained any broker or finder in
connection with any of the transactions contemplated by this Agreement, and
Purchaser has not incurred or agreed to pay, or taken any other action that
would entitle any person or entity to receive, any brokerage fee, finder’s fee
or other similar fee or commission with respect to any of the transactions
contemplated by this Agreement.

 

4.5          Acquisition.  Purchaser is acquiring its portion of the Shares for
its own account and for investment, and not with a view to, or for sale in
connection with, any distribution of the Shares.

 

5.                                      CONDITIONS TO CLOSING.

 

5.1          Conditions to Purchasers’ Obligations at each Closing.  Each
Purchaser’s obligations to purchase and otherwise consummate the transactions
that are to be consummated at each Closing are subject to the satisfaction of
the following conditions (any of which may be waived by such Purchaser in whole
or in part)

 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties of the Company set forth in Section 3 shall be accurate in all
material respects as of each Closing Date, except to the extent that any of such
representations and warranties refer specifically to a date other than the
applicable Closing Date, and except as set forth on a Schedule of Exceptions.

 

(b)           Performance.  The Company shall have performed, in all material
respects, all obligations required by this Agreement to be performed by the
Company on or before the applicable Closing Date.

 

(c)           No Injunction.  There shall not be in effect at the applicable
Closing Date any injunction or other binding order of any court or other
tribunal having jurisdiction over Purchaser that prohibits the purchase of the
Shares by Purchaser.

 

(d)           License Agreement.  Optimer and the Company shall have executed
and delivered that certain Intellectual Property Assignment and License
Agreement between such parties, of even date herewith (the “License Agreement”).

 

(e)           Stock Purchase Agreement.  Optimer and the other Purchasers shall
have executed and delivered that certain Stock Purchase Agreement between such
parties, of even date herewith (the “Stock Purchase Agreement”).

 

(f)            Assignment Agreements.  Optimer, the Company and The Scripps
Research Institute shall have executed and delivered the Scripps Assignment (as
defined in the License Agreement) and Optimer, the Company and the Memorial
Sloan-Kettering Cancer Center shall have executed and delivered the MSKCC
Assignment (as defined in the License Agreement).

 

5.2          Conditions to Obligations of the Company.  The Company’s obligation
to issue and sell the Shares at each Closing is subject to the satisfaction, on
or prior to the applicable Closing, of the following conditions:

 

4

--------------------------------------------------------------------------------


 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties of each Purchaser set forth in Section 4 shall be accurate in all
material respects as of the applicable Closing Date.

 

(b)           Performance.  Each Purchaser shall have performed, in all material
respects, all obligations required by this Agreement to be performed by such
Purchaser on or before the applicable Closing Date.

 

(c)           No Injunction.  There shall not be in effect at the applicable
Closing Date any injunction or other binding order of any court or other
tribunal having jurisdiction over the Company that prohibits the sale of any of
the Shares to Purchasers.

 

(d)           License Agreement.  Optimer shall have executed and delivered the
License Agreement.

 

(e)           Stock Purchase Agreement.  Optimer and the other Purchasers shall
have executed and delivered the Stock Purchase Agreement.

 

(f)            Assignment Agreements.  The Scripps Research Institute shall have
executed and delivered the Scripps Assignment and the Memorial Sloan-Kettering
Cancer Center shall have executed and delivered the MSKCC Assignment.

 

6.                                      MISCELLANEOUS.

 

6.1          Governing Law; Arbitration.  This Agreement shall be governed by
and construed under the laws of the State of California in all respects as such
laws are applied to agreements among California residents entered into and
performed entirely within California, without giving effect to conflict of law
principles thereof.  The parties agree that any action brought by either party
under or in relation to this Agreement, including without limitation to
interpret or enforce any provision of this Agreement, shall be brought in, and
each party agrees to and does hereby submit to the jurisdiction and venue of,
any state or federal court located in the County of San Diego, California.  The
foregoing notwithstanding, any dispute between the parties that cannot be
resolved through good faith discussions shall be submitted to binding
arbitration.  Any arbitration pursuant to this Section 6.1 shall be conducted in
San Diego, California (or such other location upon which the parties may
mutually agree) before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) or its successor, pursuant to the applicable
JAMS rules and procedures then in effect.  The arbitrator shall have the
authority to compel adequate discovery for the resolution of the dispute,
including, but not limited to, access to essential documents and witnesses.  The
arbitrator shall issue a written arbitration decision setting forth his or her
essential findings and conclusions and a statement of the award, which decision
shall be final and binding on the parties.

 

6.2          Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.  The representations, warranties,
covenants and obligations of the

 

5

--------------------------------------------------------------------------------


 

Company, and the rights and remedies that may be exercised by the Purchasers,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or knowledge of, any of the
Purchasers or any of their representatives.

 

6.3          Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.

 

6.4          Entire Agreement.  This Agreement, the exhibits hereto and the
exhibits thereto set forth the entire understanding of the parties hereto, and
supersede all other agreements and understandings between the parties hereto,
relating to the subject matter hereof and thereof.

 

6.5          Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

6.6          Amendment and Waiver. This Agreement may be amended or modified,
and the obligations of the Company and the rights of the holders of the Shares
under this Agreement may be waived, only upon the written consent of the Company
and the Majority Purchasers.

 

6.7          Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on any party’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

 

6.8          Waiver of Conflicts.  Each party to this Agreement acknowledges
that Cooley Godward Kronish LLP (“Cooley”), outside general counsel to Optimer,
has in the past performed and is or may now or in the future represent the
Company in matters unrelated to the transactions contemplated by this Agreement
(the “Financing”), including representation of the Company in matters of a
similar nature to the Financing.  The applicable rules of professional conduct
require that Cooley inform the parties hereunder of this representation and
obtain their consent.  Cooley has served as outside general counsel to Optimer
and has negotiated the terms of the Financing solely on behalf of Optimer. 
Optimer, the Company and each Purchaser other than Optimer (“Other Purchasers”)
hereby (a) acknowledge that they have had an opportunity to ask for and

 

6

--------------------------------------------------------------------------------


 

have obtained information relevant to such representation, including disclosure
of the reasonably foreseeable adverse consequences of such representation;
(b) acknowledge that with respect to the Financing, Cooley has represented
solely Optimer, and not the Company or any Other Purchasers or any stockholder,
director or employee of Optimer, the Company or any Other Purchasers; and
(c) gives its informed consent to Cooley’s representation of Optimer in the
Financing.

 

6.9          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address as set forth on the signature page hereof and
to any Purchaser at the address set forth on EXHIBIT A attached hereto or at
such other address or electronic mail address as the Company or a Purchaser may
designate by ten (10) days advance written notice to the other parties hereto.

 

6.10        Attorneys’ Fees.  In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

6.11        Titles and Subtitles.  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

6.12        Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  Facsimile signatures shall have the
same force and effect as originals.

 

6.13        Exculpation Among Purchasers.  Each Purchaser acknowledges that it
is not relying upon any person, firm, or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable to any other Purchaser for any action heretofore taken
or omitted to be taken by any of them in connection with the purchase of the
Shares.

 

6.14        Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this FINANCING AGREEMENT as
of the date set forth in the first paragraph hereof.

 

COMPANY:

 

 

 

OPTIMER BIOTECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Youe-Kong Shue, Ph.D.

 

Name:

Youe-Kong Shue, Ph.D.

 

Title:

President & CEO

 

Address:

Room W1907, 19F, 3 Yuan Qu Street

 

 

Nankang Software Park

 

 

Taipei 115, Taiwan

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael N. Chang

 

Name:

Michael N. Chang

 

Title:

CEO

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

OPTIMER PHARMACEUTICALS, INC.
10110 Sorrento Valley Rd.,
Suite C
San Diego, CA 92121
Attn: John Prunty

 

11,880,000

 

NT $118,800,000

 

27,720,000

 

NT $277,200,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

HUEI HONG INVESTMENT CO., LTD.

 

 

 

 

 

By:

/s/ Chuan-tai Cheng

 

Name:

Chuan-tai Cheng

 

Title:

 

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

HUEI HONG INVESTMENT CO., LTD.
11F, No. 308, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Frank Chen

 

1,188,000

 

NT $11,880,000

 

2,772,000

 

NT $27,720,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

UNIMED INVESTMENT INC.

 

合一生技投資股份有限公司

 

 

 

 

 

By:

/s/ William Lu

 

Name:

William Lu

 

Title:

Chairman

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

UNIMED INVESTMENT INC.

合一生技投資股份有限公司
3F, No. 308, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Howard Lee

 

1,584,000

 

NT $15,840,000

 

3,696,000

 

NT $36,960,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

E.SUN VENTURE CAPITAL CO., LTD.

 

玉山創業投資股份有限公司

 

 

 

 

 

By:

/s/ Nanchou Huang

 

Name:

Nanchou Huang

 

Title:

CEO

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

E.SUN VENTURE CAPITAL CO., LTD.

玉山創業投資股份有限公司
14F, No. 117, Section
3,Minsheng E. Road
Taipei 10546, Taiwan
Attn: Mike Tsai

 

950,400

 

NT $9,504,000

 

2,217,600

 

NT $22,176,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

HUNG-MEI YEH

 

葉鴻美

 

 

 

 

 

By:

/s/ Hung-Mei Yeh

 

Name:

Hung-Mei Yeh

 

Title:

 

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

HUNG-MEI YEH

葉鴻美
14F, No. 117, Section
3,Minsheng E. Road
Taipei 10546, Taiwan
Attn: Mike Tsai

 

237,600

 

NT $2,376,000

 

554,400

 

NT $5,544,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

SINOPAC VENTURE CAPITAL CORPORATION

 

永豐創業投資股份有限公司

 

 

 

 

 

By:

/s/ Kuo Chi Yu

 

Name:

Kuo Chi Yu

 

Title:

Chairman

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

SINOPAC VENTURE CAPITAL CORPORATION

永豐創業投資股份有限公司
6F, No. 306, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Eric Chin

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

Futai Investment Co., Ltd.

 

富鈦投資股份有限公司

 

 

 

 

 

By:

/s/ Wei-hsu Tan

 

Name:

Wei-hsu Tan

 

Title:

 

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

Futai Investment Co., Ltd.

富鈦投資股份有限公司
1F., No.321, Sec. 2, Shipai Road
Beitou Dist. 11267, Taipei
Taiwan
Attn: Connie Hsu

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

GLOBAL STRATEGIC INVESTMENT INC.

 

 

 

 

 

By:

/s/ Shih-Chien Yang

 

Name:

Shih-Chien Yang

 

Title:

Chairman

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

GLOBAL STRATEGIC INVESTMENT INC.

9F, No. 65, Tun Hwa South
Road, Sec. 2
Taipei 106, Taiwan
Attn: David Cheng

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

FUBON FINANCIAL HOLDING VENTURE CAPITAL CORP.

 

富邦金控創業投資股份有限公司

 

 

 

 

 

By:

/s/ Chu Hsin Lee

 

Name:

Chu Hsin Lee

 

Title:

President

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

Fubon Financial Holding Venture Capital Corp.

富邦金控創業投資股份有限公司
8F, 108, Section 1, Tun Hwa
South Road
Taipei 10557, Taiwan
Attn: Mei-Ann Liu

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

CHENG HSU JEAN

 

 

 

 

 

By:

/s/ Cheng Hsu Jean

 

Name:

Cheng Hsu Jean

 

Title:

 

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE
PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

Cheng Hsu Jean
4F, No. 6, alley 33, Lane 361, Wu-hsin Street
Taipei 110, Taiwan

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

[SIGNATURE PAGE TO FINANCING AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

NAME AND ADDRESS

 

FIRST CLOSING
SHARES

 

FIRST CLOSING
AGGREGATE
PURCHASE PRICE

 

SECOND
CLOSING SHARES

 

SECOND CLOSING
AGGREGATE PURCHASE
PRICE

 

 

 

 

 

 

 

 

 

 

 

OPTIMER PHARMACEUTICALS, INC.
10110 Sorrento Valley Rd.,
Suite C
San Diego, CA 92121
Attn: John Prunty

 

11,880,000

 

NT $118,800,000

 

27,720,000

 

NT $277,200,000

 

 

 

 

 

 

 

 

 

 

 

HUEI HONG INVESTMENT CO., LTD.
11F, No. 308, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Frank Chen

 

1,188,000

 

NT $11,880,000

 

2,772,000

 

NT $27,720,000

 

 

 

 

 

 

 

 

 

 

 

UNIMED INVESTMENT INC.

合一生技投資股份有限公司
3F, No. 308, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Howard Lee

 

1,584,000

 

NT $15,840,000

 

3,696,000

 

NT $36,960,000

 

 

 

 

 

 

 

 

 

 

 

E.SUN VENTURE CAPITAL CO., LTD.

玉山創業投資股份有限公司
14F, No. 117, Section
3,Minsheng E. Road
Taipei 10546, Taiwan
Attn: Mike Tsai

 

950,400

 

NT $9,504,000

 

2,217,600

 

NT $22,176,000

 

 

 

 

 

 

 

 

 

 

 

HUNG-MEI YEH

葉鴻美
14F, No. 117, Section
3,Minsheng E. Road
Taipei 10546, Taiwan
Attn: Mike Tsai

 

237,600

 

NT $2,376,000

 

554,400

 

NT $5,544,000

 

 

--------------------------------------------------------------------------------


 

SINOPAC VENTURE CAPITAL CORPORATION

永豐創業投資股份有限公司
6F, No. 306, Section 2, Bade
Road
Taipei 10492, Taiwan
Attn: Eric Chin

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

 

 

 

 

 

 

 

 

 

Futai Investment Co., Ltd.

富鈦投資股份有限公司
1F., No.321, Sec. 2, Shipai Road
Beitou Dist. 11267, Taipei
Taiwan
Attn: Connie Hsu

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

 

 

 

 

 

 

 

 

 

GLOBAL STRATEGIC INVESTMENT INC.

9F, No. 65, Tun Hwa South
Road, Sec. 2
Taipei 106, Taiwan
Attn: David Cheng

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

 

 

 

 

 

 

 

 

 

FUBON FINANCIAL HOLDING VENTURE CAPITAL CORP.

富邦金控創業投資股份有限公司
8F, 108, Section 1, Tun Hwa
South Road
Taipei 10557, Taiwan
Attn: Mei-Ann Liu

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

 

 

 

 

 

 

 

 

 

Cheng Hsu Jean
4F, No. 6, alley 33, Lane 361, Wu-hsin Street
Taipei 110, Taiwan

 

792,000

 

NT $7,920,000

 

1,848,000

 

NT $18,480,000

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

19,800,000

 

NT $198,000,000

 

46,200,000

 

NT $462,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MILESTONES

 

1.                                         Filing of an investigational new drug
application (“IND”) or equivalent thereof with the appropriate regulatory
authority in Taiwan and the initiation of a Phase 2/3 trial for OPT-822/821.

 

2.             Filing of an IND with the U.S. Food and Drug Administration for
OPT-88.

 

--------------------------------------------------------------------------------